MEMORANDUM **
Isaac Flores, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging prison officials violated his rights when they placed him in administrative segregation due to his validation as a prison gang member. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and reverse and remand.
Because Flores was proceeding pro se, the district court should have explained the deficiencies of his complaint and provided him with an opportunity to allege facts that defendants’ confidential information was unreliable in light of Zimmerlee v. Keeney, 831 F.2d 183, 186 (9th Cir.1987). See Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc).
We reject Flores’ remaining contentions as meritless.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.